Citation Nr: 1602406	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  13-29 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type 2.

2.  Entitlement to an initial rating in excess of 10 percent for right upper extremity peripheral neuropathy.

3.  Entitlement to an initial rating in excess of 10 percent for left upper extremity peripheral neuropathy.

4.  Entitlement to an initial, compensable rating for erectile dysfunction.

5.  Entitlement to an increased rating in excess of 10 percent for residuals of a bullet wound to the left leg with status-post resection of the saphenous nerve.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

7.  Entitlement to service connection for migraine headaches, to include as due to herbicide exposure and/or as secondary to service-connected disability(ies).

8.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an anxiety disorder, to include as due to herbicide exposure and/or as secondary to service connected conditions.

9.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to herbicide exposure and/or as secondary to service connected conditions.

10.  Entitlement to service connection for an eye disorder, to include a secondary to service connected diabetes mellitus type 2 and/or as due to herbicide exposure and/or as secondary to service connected conditions.

11.  Entitlement to service connection for urinary incontinence, to include as due to herbicide exposure and/or as secondary to service connected conditions.

12.  Entitlement to service connection for a kidney disorder, to include as due to herbicide exposure and/or as secondary to service connected conditions.

13.  Entitlement to service connection for a circulatory disorder, to include as due to herbicide exposure and/or as secondary to service connected conditions.

14.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or as secondary to service connected conditions.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to November 1969, to include service in Vietnam.  He has been awarded the Combat Infantryman Badge.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision in which the RO, inter alia, granted service connection for diabetes mellitus type 2, right upper extremity peripheral neuropathy, left upper extremity peripheral neuropathy and erectile dysfunction and assigned an initial rating for each disability.  This rating decision also denied the claim for an increased rating for residuals of a bullet wound to the left leg with status post resection of the saphenous nerve as well as claims for service connection for migraines, a breathing related sleep disorder, GERD, an eye disorder, urinary incontinence, a kidney condition, a circulatory condition and hypertension.  In September 2010, the Veteran filed notices of disagreement (NODs).  A statement of the case (SOC) was issued in September 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2013. 

In addition, the Veteran appeals from a May 2011 rating decision in which the RO, inter alia, denied his claim for a TDIU.  In September 2011, the Veteran filed a NOD.  A SOC was issued in September 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2013. 

As the Veteran disagreed with the initial rating assigned following the award of service connection for diabetes mellitus, right upper extremity peripheral neuropathy, left upper extremity peripheral neuropathy and erectile dysfunction, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In April 2015, the Veteran testified during a Board hearing (Travel Board) before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  The Board notes that the Veteran elected to limit his hearing testimony to the issue of entitlement to a TDIU only.

The Board observes that additional evidence was added to the record after the issuance of the September 2013 SOC, to include a September 2014 
diabetic sensory-motor peripheral neuropathy Disability Benefits Questionnaire (DBQ) report and a September 2014 medical summary from Dr. J. P.  The Veteran waived initial agency of original jurisdiction (AOJ) consideration of this newly received evidence in October 2015.  See 38 C.F.R. § 20.1304(c) (2015).  

As regards characterization of the appeal for service connection for an acquired psychiatric disorder, the Board points out that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for PTSD encompasses all psychiatric disabilities reflected in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, although the RO only adjudicated the matter of service connection for PTSD, other psychiatric diagnoses of record include anxiety disorder with depression.  Accordingly, and consistent with Clemons, the Board had previously characterized the appeal as encompassing the matter of service connection for an acquired psychiatric disorder to include PTSD and an anxiety disorder.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, paperless, electronic Virtual VA file associated with the Veteran's claims.  A review of the documents in Virtual VA reveals a transcript of the April 2015 hearing.  The remaining documents in the Virtual VA file consist of various adjudicatory documents that are either duplicative of the evidence in the VBMS paperless file or are irrelevant to the issues on appeal.  

The Board's decision on the claims for higher ratings for diabetes mellitus, right upper extremity peripheral neuropathy, left upper extremity peripheral neuropathy, erectile dysfunction and residuals of a bullet wound to the left leg with status-post resection of the saphenous nerve, as well as the claim for service connection claim for a disability manifested by urinary incontinence, a kidney disorder and a circulatory disorder set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Since the March 4, 2009 effective date of the award of service connection, Veteran's diabetes mellitus type 2 has required the use of insulin and a restricted diet but has not required a regulation of his activities within the meaning of the applicable diagnostic criteria; there have been no episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice monthly visits to a diabetic care provider or separately ratable complications of diabetes other than those for which noncompensable ratings have already been assigned. 

3.  The Veteran is right hand dominant.

4.  Since the March 4, 2010, the effective date of the award of service connection, the Veteran's peripheral neuropathy of the right upper extremity has been manifested by subjective complaints of numbness and pain, and objective evidence of diminished sensation, pain and reduced or impaired reflexes resulting in disability comparable to moderate incomplete paralysis; there is no evidence of a loss of reflexes, muscle atrophy, loss of muscle tone, persistently absent sensation or constant pain.

5.  Since the March 4, 2010, the effective date of the award of service connection, the Veteran's peripheral neuropathy of the left upper extremity has been manifested by subjective complaints of numbness and pain, and objective evidence of diminished sensation, pain and reduced or impaired reflexes resulting in disability comparable to moderate incomplete paralysis; there is no evidence of a loss of reflexes, muscle atrophy, loss of muscle tone, persistently absent sensation or constant pain.

6.  Since the March 4, 2010 effective date of the award of service connection, the evidence reflects that the Veteran's service connected erectile dysfunction has been manifested by a weak erection and an inability to achieve penetration; however, there is no actual deformity, and the Veteran has been awarded special monthly compensation for the loss of use of a creative organ.

7.  Pertinent to the April 2010 claim for increase, the Veteran's residuals of a bullet wound to the left leg with status-post resection of the saphenous nerve has been manifested as a severe muscle injury characterized by weakness, a lowered threshold of fatigue, fatigue-pain and tests of endurance or coordinated movements that indicated the severe impairment of function.

8.  The schedular criteria are adequate to each disability that is the subject of a higher rating claim on appeal, no claim of unemployability due one or more of these disabilities has been raised.


9.  Although the Veteran has asserted experiencing a disability manifested by urinary incontinence due to service, pertinent medical evidence indicates that the Veteran does not have, and at no point pertinent to this appeal has had, a disability manifested by urinary incontinence.

10.  Although the Veteran has asserted experiencing a kidney disorder due to service, pertinent medical evidence indicates that the Veteran does not have, and at no point pertinent to this appeal has had, a kidney disorder.

11.  Although the Veteran has asserted experiencing a circulatory disorder due to service, pertinent medical evidence indicates that the Veteran does not have, and at no point pertinent to this appeal has had, a circulatory disorder.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus, type 2, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.115(a), 4.115(b), 4.119, Diagnostic Code 7913 (2015).

2.  The criteria for an initial 30 percent, but no higher, rating for peripheral neuropathy of the right upper extremity are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.20, 4.27, 4.124a, Diagnostic Code 8515 (2015).

3.  The criteria for an initial 20 percent, but no higher, rating for peripheral neuropathy of the left upper extremity are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.20, 4.27, 4.124a, Diagnostic Code 8515 (2015).

4.  The criteria for an initial, compensable rating for service connected erectile dysfunction are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.20, 4.27, 4.115b, Diagnostic Code 7599-7522 (2015). 

5.  The criteria for a 30 percent rating, but no higher, for residuals of a bullet wound to the left leg with status-post resection of the saphenous nerve are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.55, 4.56, 4.75, Diagnostic Code 5312 (2015). 

6.  The criteria for service connection for a disability manifested by urinary incontinence are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

7.  The criteria for service connection for a kidney disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

8.  The criteria for service connection for a circulatory disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1).   

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by AOJ (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in an April 2010 letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection on a direct basis.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA, as well as r provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

After the award of service connection for diabetes mellitus, right upper extremity peripheral neuropathy, left upper extremity peripheral neuropathy and erectile dysfunction in the September 2010 rating decision, and the Veteran's disagreement with the initial ratings assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  However, a September 2013 SOC set forth the applicable criteria for higher ratings for diabetes mellitus, paralysis of the median nerve and a penis deformity under the diagnostic criteria.  The timing and form of such suffices, in part, for Dingess/Hartman).

Notably, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA outpatient treatment records, private treatment records, Social Security Administration (SSA) records and reports of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's Board hearing, along with various written statements provided by the Veteran and his representative.  In an October 2010 statement, the Veteran indicated that he had received treatment at the San Juan VA Medical Center since 1970 and requested the VA obtain these records.  A February 2013 RO Memorandum made a formal finding that VA outpatient treatment records from this facility dated from January 1970 to May 2010 were unavailable for review; the Veteran was informed of this unavailability in a February 2013 letter.  The Board finds that no further action on these claims, prior to appellate consideration, is required. 

The Board also notes that, in letters dated in April 2010 and June 2010, the AOJ requested that the Veteran identify any private treatment providers who had treated him for his claimed disabilities, and requested that he complete an appropriate authorization form.  However, the Veteran did not respond to these letters.  The Board points out that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).   Moreover, VA's duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  As previously indicated, the AOJ requested that the Veteran complete an appropriate authorization form to allow VA to obtain any private treatment records in the April 2010 and June 2010 letters.  Under these circumstances, the Board finds that, with respect to this request, no further AOJ action in this regard is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeals.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).   


II.  Higher  Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.   

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (addressing staged ratings for increased rating claims   Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

A.  Diabetes Mellitus

The Veteran contends that a higher rating is warranted for his diabetes mellitus type 2 as he treated the disability with insulin and a restricted diet.  He also contends that his activities, namely exercise, were restricted as a result of his diabetes mellitus.

The Veteran's diabetes mellitus, type 2, is rated under the diagnostic criteria for diabetes mellitus.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Under this diagnostic code, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated as 20 percent disabling.   Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated as 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.

Note (1) to Diagnostic Code 7913 provides that compensable complications of  diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119. 

Following a review of the relevant evidence of record, which includes VA treatment records dated through May 2011, various private treatment records, the Veteran's own statements and the VA examination reports dated in April 2010, January 2011 and February 2012, the Board concludes that the Veteran is not entitled to a rating in excess of 20 percent for insulin dependent diabetes mellitus, type 2.

A report of an April 2010 VA examination reflects the Veteran's reports of treating his diabetes mellitus with insulin and that he followed a diabetic diet.  He also reported exercising three times per day for one hour, that there were episodes of hypoglycemia reactions or ketoacidosis, that his diabetic complications required hospitalizations less than once per year, that he visited his diabetic care provider two to three times per month, that he was instructed to follow a restricted or special diet and that he was restricted in the ability to perform strenuous activities.  Symptoms were reported to include occasional dizziness, frequency, decreased appetite and nausea.  Peripheral vascular disease in the lower extremities, visual disorders, neurovascular disease, diabetic nephropathy, skin disorders, gastrointestinal disorders and other diabetic complications were denied.  Following a physical examination and a review of the claims file, the examiner determined that the evidence did not show that the Veteran had visual impairment, kidney disease or amputation.

A May 2010 VA treatment note reflects the Veteran's reports that he used insulin to treat his diabetes mellitus and that it provided adequate control without hypoglycemia.

A December 2010 VA treatment note reflects the Veteran's reports of hypoglycemia at night.  An assessment of noninsulin dependent diabetes mellitus (NIDDM) with severe hypoglycemia was made.

A report of a January 2011 VA examination reflects the Veteran's reports of using insulin to treat his diabetes, that he followed a diabetic diet and that he had frequent hypoglycemic episodes that mainly occurred at night.  These hypoglycemic episodes occurred at least monthly with the last one occurring two months ago.  He also reported frequent hyperglycemia episodes during which he felt weak, that he performed exercises by walking 15 minutes on a treadmill daily and that his glycemia was poorly controlled.

A February 2012 DBQ report indicates that the Veteran's diabetes mellitus was managed by a restricted diet and the use of insulin injections more than once a day.  The regulation of activities as part of the medical management of diabetes mellitus was not required.  He was noted to visit his diabetic care provider less than two times per month, that he did not require hospitalizations for episodes of ketoacidosis or hypoglycemia over the past month and that he has not had progressive unintentional weight loss attributable to diabetes mellitus.  There was a progressive loss of strength attributable to diabetes mellitus found.

The  February 2012 nerves DBQ report documents  the Veteran's statement that he exercised 15 to 20 minutes daily due to his left foot swelling.

Considering the pertinent facts in light of the applicable rating criteria, the Board finds that, at no point pertinent to the current claim  has the Veteran's insulin-dependent diabetes mellitus warranted more than the 20 percent rating assigned.  

Specifically, while the evidence shows that the Veteran takes insulin and was instructed to maintain a diabetic diet, the evidence does not support a finding that the Veteran required regulation of activities due to his service-connected diabetes mellitus, as detailed by Diagnostic Code 7913 (defining regulation of activities as the avoidance of strenuous occupational and recreational activities).  38 C.F.R. § 4.119.  The Veteran reported that he walked on the treadmill 15 minutes per day during  the January 2011 VA examination, and that he exercised for 15 to 20 minutes per day in a February 2012 VA examination.  The clinical evidence does not establish that there were restrictions on the Veteran's activities due to his diabetes mellitus and the Veteran suggested that such restrictions were due to his foot in a February 2012 VA examination.  Although the January 2011 VA examiner suggested that the Veteran suffered from "frequent" hypoglycemic episodes, he also indicated that such episodes occurred at least monthly and there were no reported hospitalizations.

The probative evidence of record thus shows that the Veteran has not been required to regulate his activities as defined by the rating criteria.  Therefore, the criteria for an increased rating for insulin dependent diabetes mellitus, type II, under the criteria of Diagnostic Code 7913, are not met.  As the criteria for the next higher, 40 percent rating are not met, it follows that the criteria for an even higher rating (60 or 100 percent) likewise are not met.



B.  Right and Left Upper Extremity Peripheral Neuropathy

The Veteran generally contends that a higher rating is warranted for his peripheral neuropathy of each upper extremity, although he  has not provided any specific argument in support of his claims.

These disabilities are each rated by analogy under the diagnostic codes for an unlisted disease of the peripheral nerves and paralysis of the median nerve.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

For rating paralysis of the median nerve, mild incomplete paralysis of the median nerve in the major or minor extremity warrants a 10 percent rating.  Moderate incomplete paralysis of the major extremity warrants a 20 percent rating in the minor extremity and a 30 percent rating in the major extremity.  Severe incomplete paralysis of the minor extremity warrants a 40 percent rating in the minor extremity and a 50 percent rating in the major extremity.  Complete paralysis, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened, and pain with atrophic disturbances warrants a 60 percent rating in the minor extremity and a 70 percent rating in the major extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515. 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.   38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.   38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.   38 C.F.R. § 4.124a.   When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.   Id.

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.   Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."   38 C.F.R. § 4.6. 

Following a review of the relevant evidence of record, which includes VA treatment records dated through May 2011, various private treatment records, the Veteran's own statements and the reports of VA examinations  in April 2010, January 2011, February 2011, February 2012 and February 2014, the Board concludes that a 30 percent, but no higher, rating for right upper extremity peripheral neuropathy and a 20 percent, but no higher, rating for left upper extremity peripheral neuropathy  is warranted.

The April 2010 VA examination report documents the Veteran's complaints of a loss of sensation in the hands and feet.  Physical examination of the right and left upper extremities found the temperature, color and radial pulse of each extremity to be normal and without trophic changes or ulcers.  Deep tendon reflexes in the biceps, brachioradialis and triceps were found to be 2+ bilaterally.

A May 2010 VA treatment note indicates that a nerve conduction study had revealed evidence of mild sensory peripheral neuropathy in the upper extremities.

The January 2011 VA examination reports indicates that, on examination, the Veteran's right and left upper extremities were without atrophy, spasms or other abnormalities.  Muscle strength was found to be "5" for each extremity.  Radial pulses were found to be present in both extremities.  Deep tendon reflexes in the biceps, triceps and brachioradialis were found to be 2+ bilaterally.  Sensation examination found vibration and pain/pinprick to be decreased in the hand while position sense and light touch were found to be normal bilaterally.  There was no dysesthesias present in either extremity.

The  February 2011 VA examination report reflects the Veteran's complaints of almost constant numbness in his hands.  Deep tendon reflexes in the biceps, triceps and brachioradialis were found to be 2+ bilaterally.  Sensation examination found vibration to be decreased and then lost after seven seconds in the right extremity and lost after three seconds in the left extremity.  Pain/pinprick and light touch were found to be decreased and there were no dysesthesias found bilaterally.  Detailed motor examination found elbow extension, wrist flexion, wrist extension and finger abduction to be "5" bilaterally while finger flexion and thumb opposition were found to be "4" bilaterally.  Muscle tone was found to be normal without atrophy.  The examiner found that neuritis was present and that paralysis and neuralgia were absent.

The February 2012 VA DBQ report reflects the Veteran's complaints of constant numbness in his hands, frequent episodes of tingling in his hands and that his symptoms worsened with uncontrolled glucose.  He also reported that his symptoms were relieved with medications and that he was right-handed.  Other symptoms were reported to include moderate constant pain, mild intermittent pain, moderate paresthesias and/or dysesthesias and moderate numbness, all bilaterally.  Muscle strength testing found elbow flexion, elbow extension and pinch to be "5/5" while wrist flexion and wrist extension were found to be "4/5," all bilaterally.  Deep tendon reflexes were found to be 2+ in the biceps and triceps and 1+ in the brachioradialis, all bilaterally.  Light touch was found to be normal in the shoulder area but decreased in the inner/outer forearm and hands/fingers, all bilaterally.  Position sense and cold sensation were found to be normal bilaterally and vibration sensation was found to be decreased bilaterally.  Muscle atrophy was not found to be present.  Trophic changes, namely the loss of extremity hair and shiny skin, were found to be present in the upper extremities.  The examiner found that the radial nerve was normal and also manifested as moderate incomplete paralysis bilaterally.  In addition, the examiner found that the median nerve manifested as moderate incomplete paralysis bilaterally and that the ulnar nerve was normal.

The  February 2014 VA diabetic sensory-motor peripheral neuropathy DBQ report documents  the Veteran's reports of mild intermittent pain, paresthesias and/or moderate dysesthesias and for moderate numbness in the bilateral upper extremities. He then reported that he was right handed.  Elbow flexion, elbow extension, wrist flexion, wrist extension, grip and pinch were found to be "4/5" bilaterally.  Deep tendon reflexes were found to be 1+ in the biceps, triceps and brachioradialis, all bilaterally.  Light touch was found to be normal in the shoulder area and decreased in the inner/outer forearm and hand/fingers while position sense was found to be normal and vibration sensation were found to be decreased, all bilaterally.  There was no muscle atrophy.  The examiner noted that there was mild incomplete paralysis in the radial nerve, moderate incomplete paralysis in the median and ulnar nerves, all bilaterally.

Here, the Veteran has consistently complained of intermittent pain and numbness in  both the right and left l upper extremities.  Objective evidence demonstrates that the muscle strength was found to be "5" in each extremity in the January 2011 VA examination and found to be "5/5" in each extremity for elbow flexion, elbow extension and pinch and "4/5" in wrist flexion and wrist extension in the February 2012 VA examination.  A February 2014 VA examination found elbow flexion, elbow extension, wrist flexion, wrist extension, grip and pinch were found to be "4/5" bilaterally.  Deep tendon reflexes were found to be 2+ in both extremities during the April 2010, January 2011 and February 2011 VA examinations but found to be 1+ in the biceps, triceps and brachioradialis in the February 2014 VA examination.  Muscle tone was consistently found to be normal without atrophy while sensation was consistently found to be deceased, but not absent, in the upper extremities.  As the record has demonstrated intermittent pain, reduced or impaired sensation and reduced or impaired reflexes, the Board finds that a 20 percent rating for the left (minor) upper extremity and a 30 percent rating for the right (major) upper extremity-for  moderate incomplete paralysis-is warranted.  However, no  higher rating is not warranted as the loss of reflexes, muscle atrophy, persistently absent sensation and constant pain are not demonstrated in the record or alleged by the Veteran.

C.  Erectile Dysfunction

The Veteran generally contends that a higher rating is warranted for his erectile dysfunction but has not provided any specific argument in support of his claims.

The RO assigned rating for the Veteran's erectile dysfunction by analogy under the diagnostic codes for an unlisted disease of the genitourinary system and a penis deformity.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522, a 20 percent rating is warranted for deformity of the penis with the loss of erectile power.  There is no other alternative criterion which warrants assignment of a compensable disability rating and a 20 percent rating is the only schedular rating provided. 

Following a review of the relevant evidence of record, which includes VA treatment records dated through May 2011, various private treatment records, the Veteran's own statements and the VA examination reports dated in April 2010 and February 2012, the Board concludes that the Veteran is not entitled to a compensable rating for erectile dysfunction.

A report of an April 2010 VA examination indicates that the Veteran denied receiving treatment for erectile dysfunction.  The examiner found that the Veteran's erectile dysfunction was a complication of his diabetes.

A February 2012 VA DBQ report reflects the Veteran's complaints of weak erections and that he was unable to achieve penetration.  The use of continuous medication, voiding dysfunction, recurrent symptomatic urinary tract or kidney infections, retrograde ejaculation, chronic epididymitis, epididymo-orchitis, prostatitis and benign or malignant neoplasms or metastases were denied or not found by the examiner.  He had not undergone an orchiectomy.  Physical examination revealed a normal penis, testes, epididymis and prostate.

The evidence noted above clearly documents that the Veteran's erectile dysfunction has been manifested by a weak erection and an inability to achieve penetration.  The clinical evidence is negative for, and the Veteran has not alleged, a penial deformity.  The Board also points out that the Veteran is already in receipt of special monthly compensation for loss of use of a creative organ.  As such, in addition to the fact that he simply does not meet the criteria for the 20 percent rating under Diagnostic Code 7522, to compensate him for erectile dysfunction, alone, under Diagnostic Code 7522 would be akin to impermissible pyramiding.  See 38 C.F.R. § 4.14. 

The Board has also considered the applicability of other diagnostic codes for evaluating the Veteran's erectile dysfunction.  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there other than the inability to maintain an erection-for which, as indicated, he receives special monthly compensation-there are no other diagnostic codes that provide a basis to assign a compensable rating for erectile dysfunction.



The Veteran generally contends that a higher rating is warranted for his residuals of a bullet wound to the left leg but has not provided any specific argument in support of his claims.

The RO assigned the rating for the Veteran's residuals of a bullet wound to the left leg with status post resection of the saphenous nerve based on injury  to Muscle Group XII.

Injuries to Muscle Group XII are evaluated under Diagnostic Code 5312.  The muscle group includes the (1) tibialis anterior, (2) extensor digitorum longus, (3) extensor hallucis longus and (4) peroneus tertius.  38 C.F.R. § 4.75.

A moderate muscle injury warrants a 10 percent rating, a moderately severe muscle injury warrants a 20 percent rating and a severe muscle injury warrants a 30 percent rating.  38 C.F.R. § 4.75, Diagnostic Code 5312.

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55 and 4.56.   A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).   For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c). 

Under Diagnostic Codes 5301 to 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, and severe.  The type of injury associated with a moderate muscle disability is a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department record or other evidence of in-service treatment for the wound and record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R.            § 4.56(d)(2). 

The type of injury associated with a moderately severe muscle disability is a through-and-through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include service medical record or other evidence showing prolonged hospitalization for treatment of wound, record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3). 

The type of injury associated with a severe disability of muscles is a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  A history consistent with this type of injury would include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound, record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings of a severe disability would include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. 

If present, a severe injury would also show x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscles following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4). 

A muscle injury rating will not be combined with a peripheral nerve paralysis ratings of the same body part, unless the injuries affect entirely different functions. 38 C.F.R. § 4.55(a). 

Following a review of the relevant evidence of record, which includes VA treatment records dated through May 2011, various private treatment records, the Veteran's own statements and the VA examination reports dated in April 2010 and February 2012, the Board concludes that a 30 percent rating, but no higher, rating  is warranted for residuals of a bullet wound to the left leg..

An April 2010 VA examination re[ort reflects the Veteran's complaints of left leg swelling and pain with walking or cold exposure.  Other symptoms were reported to include pain, decreased coordination, and weakness, the uncertainty of movement and numbness or tingling with a burning sensation on the left leg.  Severe flare-ups of muscle injury residuals that occurred upon cold exposure, rainy days or bad weather and which were alleviated with medications were reported.  He reported being unable to walk and that he had to elevate and rest the leg during flare-ups.  The examiner noted that this muscle injury was sustained by a high velocity bullet that was not a through and thorough injury and was not initially infected before healing.  Physical examination indicated that Muscle Group XII had been injured, namely the tibialis anterior and extensor hallucis longus.  Muscle strength was found to be "4" and there was no tissue loss or intermuscular scarring.  A scar located on the left leg distally above the ankle that measured 4.0 by 1.0 cm was noted.  This scar was noted to be painful or tender to touch,  not adherent and without separate entry and exit scars.  There were no residuals of nerve damage, tendon damage, bone damage, muscle herniation and the loss of deep fascia or muscle substance found to be present.  Joint motion was not found to be limited by muscle disease or injury.

A February 2012 DBQ report indicates that the Veteran had sustained a penetrating muscle injury from a shell fragment wound to the left leg at the tibial area.  Physical examination found that the injury impacted Muscle Groups XI and XII and that tests of endurance or coordinated movements compared with the corresponding muscles of the uninjured side indicated the severe impairment of function.  Tenderness, the loss of power, consistent weakness, a lower threshold of fatigue and consistent fatigue-pain were found.  Group XI and XII testing found muscle strength to be "4/5" on the left.  Muscle atrophy was not found.  There was X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effects of the missile.

Here, the Veteran's residuals of a bullet wound to the left leg with status-post resection of the saphenous nerve are consistent with a severe muscle injury.  The February 2012 VA examination found that tests of endurance or coordinated movements compared with the corresponding muscles of the injured side indicated severe impairment of function as well as loss of power, consistent weakness, a lowered threshold of fatigue and consistent fatigue-pain.  In addition, the examiner noted that there was X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and the explosive effects of a missile.  The April 2010 VA examination found reduced muscle strength.  Moreover, the Veteran has subjectively complained of decreased coordination, weakness and numbness in the leg.  Service treatment records indicate that the Veteran sustained a wound to his left leg in November 1968; that he underwent a resection of the saphenous nerve in August 1969 following complaints of paresthesias and dysphasia along the left leg; and that he was hospitalized for approximately one week after this surgery.  It is does not appear that records related to his initial November 1968 treatment are contained in the record.  Nonetheless, here, the Veteran has demonstrated most of the cardinal signs and symptoms of a muscle disability, including a lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  Further, while the record does not show the loss of deep fascia or muscle substance, the overall severity of the Veteran's residuals of a bullet wound to the left leg most closely approximates a severe muscle injury.

The Board has also considered the applicability of other diagnostic codes for evaluating the Veteran's residuals of a bullet wound to the left leg.  In this  regard, the Board notes that the February 2012 VA examiner suggested that the Veteran's residuals of a bullet wound to the left leg impacted both Muscle Groups XI and XII.  However, the Diagnostic Codes applicable to these Muscle Groups provide that a 30 percent rating is warranted for severe muscle injury and such rating is the maximum schedular rating available.  As these Muscle Groups are in the same anatomical region, only one maximum rating is permitted.  See 38 C.F.R. § 4.55(e).  Moreover, the Veteran is already in receipt of a separate compensable rating for a left leg scar.  Accordingly, no higher or additional  rating under other potentially applicable diagnostic code is  warranted.

For all the foregoing reasons, the Board finds that the criteria for a 30 percent, but no higher, rating for residuals of a bullet wound to the left leg with status-post resection of the saphenous nerve, are met.
E.  Other Considerations

In evaluating the insulin dependent diabetes mellitus, right and left upper extremity peripheral neuropathy, erectile dysfunction and residuals of a bullet wound to the left leg with status-post resection of the saphenous nerve, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Clearly, the Board has considered the Veteran's subjective complaints in reaching the above determinations.  Generally, however, the criteria needed to support higher ratings require medical findings-to include the regulation of activities due to diabetes mellitus, the cardinal signs and symptoms of a muscle disability and nerve impairments-that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  In this regard, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of higher ratings for the diabetes mellitus, right and left upper extremity peripheral neuropathy, erectile dysfunction and residuals of a bullet wound to the left leg with status-post resection of the saphenous nerve, other than those assigned herein.  Moreover, to the extent that the Veteran is competent to subjectively report penile deformities, the Board notes that he has made no such reports in this appeal.

Additionally, the Board finds that at no pertinent point has any disability under consideration  been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the September 2013 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

Here,  the Board finds that the applicable schedular criteria are adequate to each disability currently under consideration at all pertinent points..  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the diabetes mellitus, right and left upper extremity peripheral neuropathy, erectile dysfunction and residuals of a bullet wound to the left leg with status-post resection of the saphenous nerve.  
Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional genitourinary, nerve or orthopedic impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. 

Under these circumstances, the Board finds that, as the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of any of these claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


For all the foregoing reasons, the Board finds that staged rating of any of the disabilities discussed above, pursuant to Fenderson or Hart (as appropriate), is not warranted.  The Board has applied the benefit-of-the-doubt doctrine in awarding the 30 and 20 percent ratings for right and left upper extremity peripheral neuropathy, respectively, as well as in awarding the 30 percent rating for residuals of a bullet wound to the left leg; however, the Board also  finds that the preponderance of the evidence is against the assignment of any higher or additional rating for any  of these disabilities at any pertinent point.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 
	
III. Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

As noted, a claim for service connection, requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Allen v. Brown, 7 Vet. App. 439 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The Board notes that a symptom such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

The Veteran generally contends that service connection for urinary incontinence, a kidney disorder and a circulatory disorder is warranted but has provided no specific argument in support of his contentions.  

Service treatment records are negative for complaints, findings or  diagnoses related to urinary incontinence, a kidney disorder and/or a circulatory disorder.  An October 1969 service discharge examiner  found the Veteran to be neurologically normal and the examination was otherwise negative for any relevant abnormalities.  A November 1969 Statement of Medical Condition indicates that there had been no change in the Veteran's medical condition since his last separation examination. 

The post-service treatment records are likewise negative for complaints, findings, or diagnoses related to urinary incontinence, a kidney disorder and/or a circulatory disorder.  A January 2011 VA general medicine examination report reflects that the Veteran denied a history of urinary incontinence, stones, and/or dialysis.

Here, the Veteran has not demonstrated, fundamentally, that he has, or at any time pertinent to this appeal has had, a disability manifested by urinary incontinence, a kidney disorder and/or a circulatory disorder.  No such diagnosis of a disability manifested by urinary incontinence, a kidney disorder and/or a circulatory disorder is documented in the medical evidence of record.

The Board acknowledges that the Veteran has not been provided a VA examination in connection with any of these service connection claims, however, on these facts, no such examination is required. 

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service-or, as appropriate, service-connected disability-but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).   In this case, as all records of VA and private care are silent for any competent evidence of a disability manifested by urinary incontinence, a kidney disorder and/or a circulatory disorder, and the Veteran has not offered any assertions as continuity and current presence of genitourinary or circulatory symptoms-the first, fundamental  requirement for a VA examination-evidence  of current disability, or of persistent or recurrent symptoms of disability-is not met.  Id. 

Although the Veteran seems to think that, in this case, the presence of an in-service event warrants an award of service connection, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.   See 38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.303.  Thus, where, as here, competent, probative evidence does not indicate that, fundamentally, the Veteran has-or, at any point pertinent to this appeal, has had-any of the disabilities for which service connection is sought, there can be no valid claim for service connection.

Furthermore, as for any direct assertions by the Veteran and/or his representative that the Veteran currently has any of the claimed disabilities as a result of his service, the Board points out that the  matters of the diagnosis and  etiology of the disabilities at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the diagnosis and/or etiology of the Veteran's claimed headaches is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran and his representative are not shown to be other than laypersons without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which these claims turn.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions of current disability and/or medical nexus do not constitute competent evidence,  and, thus, have no probative value.

For all the foregoing reasons, the Board finds that the claims for service connection for a disability manifested by urinary incontinence, a kidney disorder and a circulatory disorder must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as no competent, credible, and probative evidence supports the required elements of each claim,  that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 












      (CONTINUED ON NEXT PAGE)




ORDER

An initial rating in excess of 20 percent for diabetes mellitus, type 2, is denied.

An initial 30 percent  rating for right upper extremity peripheral neuropathy is granted, subject to the legal authority governing the payment of compensation.

An initial 20 percent rating  for left upper extremity peripheral neuropathy is granted, subject to the legal authority governing the payment of compensation.

An initial, compensable rating for erectile dysfunction is denied.

A 30 percent rating for residuals of a bullet wound to the left leg with status-post resection of the saphenous nerve is granted, subject to the legal authority governing the payment of compensation..

Service connection for a disability manifested as urinary incontinence is denied.

Service connection for a kidney disorder is denied.

Service connection for a circulatory disorder is denied.



REMAND

The Board's review of the claims file reveals that additional AOJ action on the remaining claims on appeal is warranted.

The Veteran has alleged that he is unable to maintain any employment due to his service-connected disabilities.  During his April 2015 hearing, the Veteran testified that he was unable to perform at his previous employment due to diabetes and his psychiatric disorder.  A January 2011 VA examiner found that the Veteran was unemployable due to his poorly controlled diabetes mellitus as he suffered from frequent hypoglycemic and hyperglycemic episodes associated to profound symptoms that altered his alertness and strength, that he would have frequent absences and that productivity would be affected.  However, such episodes were not found or reported in a subsequent February 2012 VA examination.  A February 2010 VA examiner opined that the Veteran should be able to work in a sedentary office setting as he became fatigued easily with physical activity but attempted to stay active.  However, this opinion did not contain a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  In addition, the examiner did not consider whether the Veteran's past employment was physical or sedentary in nature. 

The Board acknowledges that that ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16(a)).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), further medical findings as to the functional effects of individual, and combined, service-connected disabilities would be helpful in resolving the claim for a TDIU. 

With regard to claimed acquired psychiatric disability, the Veteran claims that this disability is due to his service, to include his exposure to herbicides.  In the alternative, he alleges that this disability was caused or aggravated by his service-connected disabilities.  The Board observes that the Veteran had combat service in Vietnam.  A review of the record reveals a diagnosis of an anxiety disorder in an October 2005 private treatment note, an assessment of PTSD in a September 2010 VA treatment note and a diagnostic impression of rule-out major depression and rule-out PTSD in a May 2011 VA treatment note.  An April 2010 VA psychiatric examiner diagnosed the Veteran with a breathing-related sleep disorder and opined that it was not caused by or a result of residuals of bullet wound left leg with resection saphenous nerve as it bears no relationship to any medical condition except for sleep apnea, which was not undiagnosed for the Veteran.  However, no rationale was provided for this opinion.  See Nieves- Rodriguez, supra; Stefl, supra.  This examiner also did not address direct service connection or the relationship of the Veteran's diagnosed disability to his other service connected disabilities.  Moreover, the examiner did not address or otherwise reconcile the Veteran's other diagnosed psychiatric disorders.  

With regard to claimed GERD and migraine headaches, the Veteran alleges that each disability is related to his service, to include his exposure to herbicides.  In the alternative, he alleges that this disability was caused or aggravated by his service connected disabilities.  Service treatment records reveal that the Veteran had reported experiencing frequent or severe headaches in an October 1969 Report of Medical History; additional information was not provided.  A review of the record reveals a July 2006 private treatment summary indicates that the Veteran suffered from GERD and migraine headaches.  Moreover, while the Veteran reported suffering from heartburn in a January 2011 VA examination report, the examiner did not address whether these reported symptoms resulted in a diagnosed disability.

With regard to claimed hypertension, the Veteran has alleged that this disability was caused by his in-service herbicide exposure and/or as secondary to service connected conditions.  A review of the record reveals an assessment of hypertension in a September 2010 VA treatment note.  As stated in the Introduction, the Veteran served in Vietnam and thus is presumed to have been exposed to herbicides in service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Hypertension is not among the list of disabilities for which presumptive service connection based on such exposure is available.  See 38 C.F.R. §§ 3.307, 3.309.  The Board also notes, however, that service connection for a disability claimed as due to herbicide exposure may also be established by showing that a disorder resulting in disability is in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); see also Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994). 

The Board also notes that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, and given the other development being accomplished (as noted below), the Board finds that further medical information and opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by a thorough, clearly-stated rationale-are needed to resolve the claim for a TDIU as well as the claims for service connection for an acquired psychiatric disorder, GERD, migraine headaches and hypertension.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s).  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo VA examinations ensure that that all due process requirements are met and the record is complete with respect to all remaining claims, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include any VA treatment records . 

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the San Juan VA Medical Center (VAMC), and that records from these facilities dated through May 2011 are associated with the file; however, more recent records may exist.  In addition, the January 2011 VA general medicine examiner referred to eye clinic treatment notes dated in January 2011 which are not contained in the record.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment from the San Juan VAMC (since May 2011), as well as any eye clinic treatment notes dated in January 2011, for the Veteran, following the current procedures prescribed in 38 C.F.R.         § 3.159(c) with regard to requests for records from Federal facilities.   

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.   

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include an etiology opinion in connection with the claim for service connection for an eye disorder, if appropriate), prior to adjudicating the claims remaining on appeal.	

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the San Juan VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since May 2011, as well as any eye clinic treatment notes dated in January 2011.  Follow the procedures set forth in 38 C.F.R.§ 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination(s), each by an appropriate physician, in connection with his claims for hypertension, GERD and migraine headaches.

The entire, electronic claims file, to include a complete copy of this REMAND, must be made available to each designated physician,  and each  examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician(s) should identify all diagnosed disability(ies) related to the Veteran's claimed hypertension, GERD and/or migraine headaches (as appropriate), currently present, or present any time shortly prior to, at the time of, or during the pendency of the April 2010 claim (even if currently asymptomatic or resolved).

Then, for each such diagnosed disability, the physician should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disability (a) had its onset during service, (b) for hypertension, was manifest to a compensable degree within the first post-service year; or (c) is otherwise medically related to active duty service (to include presumed herbicide exposure therein).

For each such diagnosed disability deemed not medically related to service, the physician must also offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disability: (a) was caused OR (b) is aggravated (worsened beyond natural progression) by the Veteran's service connected diabetes mellitus, peripheral neuropathy of the right and left upper extremities, peripheral neuropathy of the right and left lower extremities, residuals of a bullet wound to the left leg with status-post resection saphenous nerve, a left leg scar, and/or erectile dysfunction.  If aggravation is found, the physician should attempt to quantify the degree of additional disability resulting from the aggravation. 

In addressing the above, each  physician must consider and discuss all pertinent medical and lay evidence, to include competent assertions as to the nature, onset and continuity of symptoms associated with each disability. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, to obtain information as to the nature and etiology of the claimed acquired psychiatric disorder, to include an anxiety disorder and PTSD. 

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented history and lay assertions.  All indicated tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of the Veteran, and consideration of the entire record (to include any psychological testing results), the examiner should identify all current psychiatric diagnosis/es.  If the examiner determines that the Veteran does not meet the diagnostic criteria for any acquired psychiatric disorder, he or she should reconcile such findings with the October 2005 diagnosis of an anxiety disorder and the September 2010 assessment of PTSD.

If PTSD is diagnosed, the examiner must explain how the diagnostic criteria are met, to include identifying the specific stressor(s) underlying the diagnosis and commenting upon the link between the current symptomatology and the Veteran's stressor(s).  In doing so, the examiner should specifically address whether the Veteran's identified stressor(s) is/are related to a fear of hostile military or terrorist activity; whether the identified stressor(s) is/are adequate to support a diagnosis of PTSD; and which symptoms are related to the identified stressor(s). 

If an acquired psychiatric disorder other than PTSD is diagnosed, for each such diagnosis, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) had its onset during service; for a psychosis, was manifested to a compensable degree within the first post-service year;  or (c) is otherwise medically related to, his active military service, to include his exposure to herbicides therein.

For each acquired psychiatric disorder deemed not medically related to service, the physician must also offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disability (a) was caused OR (b) is aggravated (worsened beyond natural progression) by his service-connected diabetes mellitus, peripheral neuropathy of the right and left upper extremities, peripheral neuropathy of the right and left lower extremities, residuals of a bullet wound to the left leg with status-post resection saphenous nerve, a left leg scar, and/or erectile dysfunction.  If aggravation is found, the physician should attempt to quantify the degree of additional disability resulting from the aggravation. 

In addressing the above,  the examiner must consider and discuss all relevant medical evidence and lay assertions-to include competent assertions as to in-service combat exposure and as to onset and continuity of symptoms.

All examination findings/testing results, along with complete, clearly -stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file arrange for the Veteran to undergo VA general medical examination by an appropriate physician. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented history and lay assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of Veteran, and review of the record, the physician should describe the functional effects of each of the Veteran's service-connected disabilities-currently diabetes mellitus type 2, right lower extremity peripheral neuropathy, left lower extremity peripheral neuropathy, residuals of a bullet wound to the left leg with status-post resection saphenous nerve, a left leg scar distally above the ankle, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right upper extremity and erectile dysfunction-on his ability to perform the mental and/or physical actions required for employment.

If no single service-connected disability, alone, is deemed to functionally preclude employment, the physician must consider and discuss the combined functional effects of all the Veteran's service-connected disabilities on his on his ability to perform the medical and physical actions required for employment. 

In doing so, the physician should describe what types of employment activities would be limited because of the service-connected disability(ies), what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. 

All examination findings, along with complete, clearly stated rationale for the conclusions reached, must be provided.


7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include obtaining an etiology opinion in connection with the claim for service connection for an eye disorder, if appropriate), adjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


